DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/14/19, 01/28/20 and 9/02/20 have been considered by the examiner.

Drawings
The drawings received on 11/14/19 are acceptable.

Allowable Subject Matter
Claims 1, 2 and 5-17 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “bridge circuit includes a plurality of semiconductor switching elements connected in parallel and wherein the drive controller is configured to: when none of a plurality of predetermined abnormality modes is detected, control the bridge circuit in accordance with an externally modes is detected, turn on the at least one latch-type switch, wherein the plurality of abnormality modes 

Claim 14 is allowed because the prior art of record fails to disclose or suggest a power conversion device including the limitation “wherein the drive controller is capable of outputting an ON command to the at least one latch-type switch, to thereby perform control operation capable of closing each of the plurality of semiconductor switching elements when a failure has not occurred in each of the plurality of semiconductor switching elements, and the drive controller is configured to detect an abnormality when a failure has occurred in any of the plurality of semiconductor switching elements and a failure has not occurred in the other of the plurality of semiconductor switching elements, and perform the control operation in response to the detection of the abnormality “ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838